UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7537



ROBERT CHAMBERS,

                                              Plaintiff - Appellant,

          versus

KENNETH SUTTON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-486-3)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Chambers, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Chambers v. Sutton, No. CA-95-486-3 (E.D. Va. Sept. 8,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge. See 28 U.S.C.A. § 636(c) (West 1993).

                                2